JOURNAL ENTRY AND OPINION
{¶ 1} On September 13, 2006, petitioner David Hall commenced this action seeking immediate release from prison. Thereafter, on October 18, 2006, respondents filed a motion to dismiss, to which Hall filed a memorandum in opposition. For the following reason, we grant respondents' motion to dismiss.
According to Hall's affidavit, he is currently incarcerated at the North Central Correctional Institution located in Marion, Ohio. As a result of his incarceration in Marion, Ohio, this court lacks territorial jurisdiction because Hall is not in the custody of any authority located within Cuyahoga County. See R.C.2725.03; Bridges v. McMackin (1989), 44 Ohio St.3d 135, 541
N.E.2d 1035; State ex rel. Randy Lewis v. John D. Morgan (June 17, 1999), Cuyahoga App. No. 76314; and State ex rel. Juan Maysv. Gerald T. McFaul (Mar. 18, 1999), Cuyahoga App. No. 75833. The proper forum for a habeas corpus action is the appropriate court within the territory in which the prisoner's institution is located.
 {¶ 2} It is further ordered that the clerk shall serve upon all parties notice of this judgment and date of entry pursuant to Civ.R. 58(B). Costs of this action are assessed against petitioner.
Writ dismissed.
Dyke, A.J., and Gallagher, J., concur.